DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the application filed 05 April 2022. Claims 1, 2, 4, 6-8, 11, 14, 16-19, 22, 23, and 30-35 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/078730, filed 19 October 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (DKPA201870553, filed 29 August 2018; DKPA201870200, filed 05 April 2018; DKPA201770915, filed 06 December 2017; and DKPA201770806, filed 25 October 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Allowable Subject Matter
Claims 1, 2, 4, 6-8, 11, 14, 16-19, 22, 23, and 30-35 are allowed.
The following is an examiner’s statement of reasons for allowance: independent Claims 1, 11, and 22 require a vesicle incorporating a transmembrane protein wherein the vesicle comprises a mixture of poly(ethylene glycol)-b-poly(propylene glycol)-b-poly(ethylene glycol) and polyetheramine. A search of the prior art did not indicate such a vesicle has been disclosed or suggested or would be obvious to one of ordinary skill in the art. In particular, XIE et al. (J. Mater. Chem. A, 2013, 1, pg. 7592-7600) discloses the use of a vesicle formed from an ABA triblock copolymer, incorporated with Aquaporin Z to form polymersomes (§2.1, §2.3); however, XIE is silent to the use of polyetheramine and further utilizes a triblock copolymer of PMOXA-PDMS-PMOXA instead of the claimed PEG-PPG-PEG. While various Pluronic copolymers are commercially available, including the claimed PEG-PPG-PEG triblock copolymer, e.g., Pluronic L-61, L-81, F-68, P-123, etc., a search of the prior art did not indicate motivation for one of ordinary skill in the art to substitute one copolymer for another. Further, no prior art has been discovered that utilizes polyetheramine (e.g., polyether monoamine, PMA) as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Ryan B Huang/Primary Examiner, Art Unit 1777